--------------------------------------------------------------------------------


Exhibit 10.1




UNIT REDEMPTION AGREEMENT




The parties to this Unit Redemption Agreement dated December 20, 2006 are INSPX,
LLC (the "Company") and KEY TECHNOLOGY, INC. ("Seller") and, for purposes of
Sections 4.2 and 7, PECO CONTROLS CORPORATION and PECO, LLC.


RECITALS


A. Peco Controls Corporation, Peco, LLC and Seller organized and formed the
Company in July of 2004. Since inception, F. Allan Anderson, an affiliate of
Peco Controls Corporation and Peco LLC, has had access to all information
relevant to the Company's historical financial performance and its prospects for
future business. Seller currently owns 100 units of ownership of the Company
(the "Units").


B. Seller has agreed to sell to the Company, and the Company has agreed to
redeem from Seller, all of the Units on and subject to the terms and conditions
set forth in this Agreement.


AGREEMENT


In consideration of the premises and the representations and warranties
contained herein, the parties agree as follows:


1.  Sale and Redemption of the Units.
 
 
1.1  Redemption of the Units. The Company hereby redeems from Seller, and Seller
agrees to sell to the Company, the Units. Seller represents that the Units are
free and clear of all liens and encumbrances.
 
 
1.2  Redemption Price. The price to be paid by the Company for the Units
redeemed from Seller shall be $1,500,000 (the "Fixed Redemption Price"), plus
the Contingent Payment, subject to Section 1.3 below. The Company will pay the
Fixed Redemption Price as follows:
 
(a)  $750,000 payable by wire transfer to Seller's designated account within two
business days of execution hereof.
 
(b)  $750,000 pursuant to the terms of the term note (the "Term Note") attached
to this Agreement as Exhibit A.
 

--------------------------------------------------------------------------------


 
1.3  Contingent Payment. The Company will pay Seller an additional $500,000 (the
"Contingent Payment") if the Company's revenues for the year ended December 31,
2008 are $9 million or higher, or upon the sale of Company equity (by the
Company or any existing owner of the Company) for $2 million or more at an
enterprise value of $10 million or more by December 31, 2008. If either
contingency occurs, the Company will pay the Contingent Payment, at the
Company's election, either (i) in one cash payment, payable within 45 days of
the event giving rise to the Contingent Payment, or (ii) in four equal annual
installments with interest accruing from the date of the qualifying event at the
Bank of America prime rate, with the first annual installment due on the earlier
of December 31, 2009 or the first anniversary date of the qualifying sale of
Company equity. The deferred payment alternative, if elected, may be prepaid at
any time without penalty.
 
2.  Representations and Warranties of Seller.
 
Seller represents and warrants to the Company as follows:
 
2.1  Owner. Seller is the sole owner of all of the Units, and Seller owns the
Units free and clear of any liens, claims, charges, encumbrances or adverse
claims whatsoever.
 
 
2.2  Organization and Good Standing. Seller is a corporation duly organized and
validly existing under the laws of the State of Oregon and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.
 
 
2.3  Authority Relative to Agreement. Seller has requisite corporate power to
execute and deliver this Agreement and to perform its obligations hereunder.
Seller has taken all actions required by law, the Seller's Articles of
Incorporation and Bylaws or otherwise to authorize the execution, delivery and
performance of this Agreement. Upon the execution and delivery of this Agreement
by the parties, this Agreement will be the valid and legally binding obligation
of Seller enforceable in accordance with its terms, subject as to enforcement
only to bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforceability of creditors' rights generally or to general
equitable principles.
 
 
2.4  Effect of Agreement. No consents or approvals are required to be obtained
from any governmental agencies or are required under the provisions of any
instruments to be obtained from any third party in connection with the execution
and consummation of this Agreement by Seller. The execution and delivery of this
Agreement and consummation of the transactions contemplated hereby will not
result in the breach of any term or provision of, or constitute a default under,
any provision or restriction of any note, mortgage, indenture, agreement,
license or other instrument to which Seller is a party, or to the best of
Seller's knowledge, any judgment, order or decree, rule or regulation of any
court or administrative agency to which Seller is a party or by which it or any
of its assets is bound, nor will it conflict with the provisions of the Articles
of Incorporation or Bylaws of Seller, or to the best of Seller's knowledge,
violate any statute, license or regulation of any governmental authority.
 
 
2.5  Enforceability. Upon the execution and delivery of this Agreement by the
parties, this Agreement will be the valid and legally binding obligation of
Seller enforceable in
 
2

--------------------------------------------------------------------------------


 
accordance with its terms, subject as to enforcement only to bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the
enforceability of creditors' rights generally or to general equitable
principles.
 
3.  Representations and Warranties of the Company.
 
The Company represents and warrants to Seller as follows:


 
3.1  Organization and Good Standing. The Company is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Oregon.
 
 
3.2  Authority Relative to Agreement. The Company has the power to execute and
deliver this Agreement and to perform its obligations hereunder. The Company has
taken all action required by law, its Articles of Organization, its Operating
Agreement and otherwise to authorize the execution, delivery and performance of
this Agreement.
 
 
3.3  Effect of Agreement. No consents or approvals are required to be obtained
from any governmental agencies or are required under the provisions of any
instruments to be obtained from any third party in connection with the execution
and consummation of this Agreement by the Company. The execution and delivery of
this Agreement and consummation of the transactions contemplated hereby will not
result in the breach of any term or provision of, or constitute a default under,
any provision or restriction of any note, mortgage, indenture, agreement,
license or other instrument, or of any judgment, order or decree, rule or
regulation of any court or administrative agency to which the Company is a party
or by which it is bound, nor will it conflict with the provisions of the
Articles of Organization or Operating Agreement of the Company, or to the best
of the Company's knowledge, violate any statute, license or regulation of any
governmental authority.
 
 
3.4  Financial Statements. The Company's financial statements for the year ended
September 30, 2006 (the "Financial Statements") are attached to this Agreement
as Schedule 3.4. The Financial Statements were prepared in accordance with the
books and records of the Company, fairly present the financial position and
results of the Company's operations at and for the periods indicated, and were
prepared in accordance with generally accepted accounting principles applied
consistently with prior periods.
 
 
3.5  No Registration or Qualification. The Company acknowledges that the Units
are being acquired without registration or qualification under any federal or
state securities laws, and that the Units are being transferred pursuant to
applicable exemptions from any registration requirements.
 
 
3.6  Enforceability. Upon the execution and delivery of this Agreement by the
parties, this Agreement will be the valid and legally binding obligation of the
Company enforceable in accordance with its terms, subject as to enforcement only
to bankruptcy, insolvency, reorganization, moratorium or other laws affecting
the enforceability of creditors' rights generally or to general equitable
principles.
 
3

--------------------------------------------------------------------------------


 
4.  Restrictive Covenants.
 
 
4.1  By Seller. Seller agrees, for the 18-month period after the date of this
Agreement, or sooner in the event of a default in payment under the Term Note,
that it will not directly or indirectly engage in the development or sale of
x-ray based products or technology for any use or application independent of or
separate from being combined with other non-x-ray based products of Seller
providing sorting of customer product streams where the sorter and the x-ray
device are connected through a data interface to provide combined sorting and
inspection functions with respect to customer product streams.
 
 
4.2  By the Company. The Company and Peco Controls Corporation each agree, for
the 18-month period after the date of this Agreement, that they will not
directly or indirectly engage in the development or sale of x-ray based products
or technology combined with other non-x-ray based products providing sorting of
customer product streams where the sorter and the x-ray device are connected
through a data interface to provide combined sorting and inspection functions
with respect to customer product streams.
 
5.  Subordination. 
 
F. Allan Anderson will expressly subordinate all indebtedness of the Company
owed to him to payment of the Term Note in the form of the Subordination
Agreement attached hereto as Exhibit B.


6.  Notices to Seller; Inspection Rights.
 
 
6.1  2008 Revenues. The Company will deliver to Seller, no later than
January 31, 2009, a report that details the Company's calculation of revenue for
the 12 months ending December 31, 2008. The Company will maintain its books and
records to be able to calculate or reconstruct calculation of revenue for such
year.
 
 
6.2  Sale of Equity. The Company will deliver to Seller, no later than 30 days
from the date of sale, notice of any sale of equity of the Company, which notice
will include the amount and price of equity sold and the ownership structure of
the Company after giving effect to the sale.
 
 
6.3  Certificate. The Company's chief executive officer will prepare and deliver
to Seller by the end of the first month of each calendar quarter a report
reflecting the principal balances of all Company debt and all principal payments
made with respect thereto in the preceding calendar quarter.
 
 
6.4  Inspection Rights. The Company hereby grants to Seller the right, upon
reasonable advance notice, to inspect its books and records on a periodic basis
with respect to the foregoing matters.
 
4

--------------------------------------------------------------------------------


 
7.  Consent of Peco, LLC.
 
Notwithstanding anything to the contrary in the Company's Operating Agreement,
Peco, LLC consents to the transactions contemplated by this Agreement and waives
any objection thereto.


8.  Additional Provisions. 
 
 
8.1  Expenses. Whether or not the transactions contemplated by this Agreement
are consummated, the Company and Seller shall each pay their own expenses in
connection with the transactions contemplated by this Agreement, including the
fees and expenses of their respective counsel.
 
 
8.2  Litigation Expenses. In the event of any litigation to enforce or declare
any of the provisions of this Agreement, the prevailing party shall recover and
the losing party shall pay the reasonable attorney fees incurred by the
prevailing party at the trial or arbitration and upon any appeals therefrom, as
determined by the respective courts or arbitrators.
 
 
8.3  Nature and Survival of Representations. All representations and warranties
made by the parties in this Agreement shall survive the consummation of the
transactions contemplated by this Agreement.
 
 
8.4  Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof, and
supersedes all prior discussions, agreements and understandings of every kind
and nature between them. No party shall be bound by any condition, definition,
warranty, or representation, other than expressly set forth or provided for in
this Agreement, or as may be, on or subsequent to the date hereof, set forth in
writing and signed by the party to be bound thereby. This Agreement may not be
changed or modified, except by agreement in writing, signed by all of the
parties hereto.
 
 
8.5  Parties in Interest. All terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the successors in
interest of the respective parties hereto. Nothing contained herein, express or
implied, is intended nor shall be construed to confer or give any person, firm
or corporation other than the parties hereto, any rights or remedies under or by
reason of the Agreement.
 
 
8.6  Notices. All notices or other communications which are required or
permitted hereunder shall be sufficient if delivered personally or by registered
or certified mail, postage prepaid, as follows:
 
If to the Company:  InspX LLC
4025 Clipper Court
Fremont, CA 94538


with a copy to:   Charles W. Volpe
Berliner Cohen
Ten Almaden Boulevard, Eleventh Floor
San Jose, CA 95113-2233 


5

--------------------------------------------------------------------------------


 
If to Seller:   Key Technology, Inc.
Attn: Ronald W. Burgess, Chief Financial Officer
150 Avery Street
Walla Walla, WA 99362
 
with a copy to:   Ronald L. Greenman
Tonkon Torp LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Portland, OR 97204-2099


Any party may, by written notice to the other, change its address for purposes
of this Agreement.


 
8.7  Waiver. Waiver by any party of the strict performance of any of the
provisions of this Agreement shall not be construed as a waiver of or prejudice
that party's right to subsequently require strict performance of, the same or
any other provision of this Agreement.
 
 
8.8  Section Headings. The headings of the sections of this Agreement are for
the convenience of the parties only and shall not be construed as affecting the
terms of this Agreement or be used in the interpretation of the terms of this
Agreement.
 
 
8.9  Counterparts. This Agreement may be executed in counterparts and when each
party has signed at least one counterpart, the Agreement shall be fully binding.
Each counterpart shall be considered an original, and all of them taken
together, shall constitute a single Agreement.
 
 
8.10  Termination of Other Agreements. The execution of this Agreement
terminates all rights and obligations of Seller under all documents and
agreements executed and delivered in connection with the formation of the
Company in July of 2004.
 
6

--------------------------------------------------------------------------------


 
8.11  Mutual Release. Seller, on the one hand, and the Company, Peco Controls
Corporation and Peco, LLC, on the other, hereby release each other for all
claims, known or unknown, arising out of or related to their ownership interest
in the Company prior to the date hereof, excepting from such general release all
rights and obligations arising under this Agreement and the Exhibits referenced
herein.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


INSPX, LLC




By  /s/ F. Allan Anderson  
F. Allan Anderson




KEY TECHNOLOGY, INC.




By  /s/ Ronald W. Burgess  
Ronald W. Burgess
Chief Financial Officer




For purposes of Section 4.2 only: PECO CONTROLS CORPORATION




By  /s/ F. Allan Anderson  
F. Allan Anderson




For purposes of Section 7 only: PECO LLC




By  /s/ F. Allan Anderson   
F. Allan Anderson


7

--------------------------------------------------------------------------------


 
EXHIBIT A TO UNIT REDEMPTION AGREEMENT






PROMISSORY NOTE


$750,000                                                                                                                                                                                                       
  Portland, Oregon
                                                                                                                   
              December 20, 2006


InspX LLC, an Oregon limited liability company ("Maker"), for value received
hereby promises to pay to Key Technology, Inc., an Oregon corporation
("Holder"), the principal sum of Seven Hundred Fifty Thousand Dollars ($750,000)
and to pay interest on the unpaid principal from the date of this Promissory
Note at 5% per annum. Payments shall be made at the address last given in
writing to Maker by Holder. Principal and interest are payable to Holder in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for the payment of public and private debts. This Note is issued
by Maker in connection with Maker's redemption of ownership Units in Maker from
Holder pursuant to the Unit Redemption Agreement of even date herewith between
Maker and Holder (the "Agreement").


9.  Scheduled Payments. 
 
Subject to the terms hereof, principal and interest on this Promissory Note
shall be payable as follows:


9.1  Quarterly Interest Payments. All accrued and unpaid interest shall be due
and payable quarterly beginning on December 31, 2006, and on every subsequent
March 31, June 30, September 30 and December 31 thereafter until this Promissory
Note is paid in full.
 
9.2  Lump Sum Principal Payment. All principal hereunder, and any unpaid
interest, shall be due in a single lump sum payment on September 30, 2009.
 
9.3  Prepayment. Maker shall have the right at any time to prepay the whole of
the Subordinated Indebtedness without penalty.
 
10.  Acceleration Events. 
 
Subject to the terms hereof, all of the unpaid principal and interest on this
Promissory Note shall become due and payable (but shall not be paid except to
the extent any such payment would be a Permitted Payment hereunder), at the
option of Holder, upon the occurrence and during the continuation of any of the
following events (each an "Acceleration Event"):


10.1  If Maker shall fail to make a scheduled payment of interest when due
hereunder and such failure is not cured by Maker within ten days following
receipt by Maker of a written notice of default from Holder. In order to cure
any late payment of interest due hereunder, the interest payment plus a late
payment fee in the amount of $1,000 must be received by the Holder within the
ten-day grace period.
 

--------------------------------------------------------------------------------


 
10.2  The sale or other transfer, whether in one transaction or in a series of
related transactions, of (i) all or substantially all of the assets of Maker or
(ii) 51% or more of the issued and outstanding ownership Units of Maker after
giving effect to such transfer or issuance, including transfers pursuant to any
statutory merger in which 51% or more of the voting securities of the surviving
entity are held by persons who were not members of Maker prior to the merger.
 
10.3  The payment by Maker of any principal payment on any indebtedness owed by
Maker to any non-institutional lender, including without limitation the
Subordinated Indebtedness referenced in the Subordination Agreement of even date
herewith as executed by F. Allan Anderson.
 
10.4  If Maker shall voluntarily file a petition under the Federal Bankruptcy
Code, as such Code may from time to time be amended, or under any similar or
successor federal statute relating to bankruptcy or insolvency, or file an
answer in an involuntary proceeding admitting insolvency of inability to pay
debts, or if Maker shall fail to obtain a vacation or stay of involuntary
proceedings brought for the reorganization, dissolution of liquidation of Maker
within 90 days of the filing of such proceedings or if Maker shall be adjudged
bankrupt, or if a trustee or receiver shall be appointed for Maker or Maker's
property, or if Maker shall make an assignment for the benefit of Maker's
creditors.
 
Upon the occurrence of an Acceleration Event, Holder shall give written notice
thereof to Maker before pursuing any remedy. If Maker fails to take all
necessary curative action within ten days of receipt of the notice, Holder may
initiate action for collection of all amounts payable hereunder. Interest after
an Acceleration Event will accrue at a rate of 12% per annum until all amounts
due hereunder are paid in full. In addition, in the event of a failure to pay
principal or interest hereunder at any time when principal or interest is
payable hereunder, Holder may institute an action for the collection of the same
unless paid in full within ten days of notice of nonpayment sent by Holder to
Maker.


11.  Senior Status Re Existing Subordinated Debt.
 
This indebtedness is senior in status to all indebtedness owed by Maker to F.
Allan Anderson. For so long as any amount remains payable hereunder, Maker's
chief executive will deliver a certification to Holder each calendar quarter as
provided in Section 6.3 of the Agreement.


12.  Governing Law and Venue.
 
Holder and Maker agree that this Promissory Note shall be deemed to have been
made under and shall be governed by the laws of the State of Oregon in all
respects including matters of construction, validity and performance, and that
none of its terms or provisions may be waived, altered, modified or amended
except as the holder of this Promissory Note may consent thereto in writing. The
obligation evidenced by this Promissory Note is incurred by Maker solely for
business or commercial purposes. Maker irrevocably submits to the jurisdiction
of any state or federal court located in Multnomah County, Oregon, over any
action or proceeding to enforce or defend any matter arising from or related to
this Promissory Note.



--------------------------------------------------------------------------------


 
13.  Notices.
 
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be hand-delivered or mailed by registered or
certified mail to the appropriate party at the following address (or such other
address for a party as shall be specified by notice pursuant hereto):


If to Maker:  InspX LLC
4025 Clipper Ct.
Fremont, CA 94538
Attn: F. Allan Anderson
 
with a copy to:  Berliner Cohen
Ten Almaden Boulevard
Eleventh Floor
San Jose, CA 94113-2233
Attn: Charles W. Volpe


If to Holder:  Key Technology, Inc.
150 Avery Street
Walla Walla, WA 99362
Attn: Ronald W. Burgess


with copies to:  Tonkon Torp LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Portland, OR 97204-2099
Attn: Ronald L. Greenman


If sent by registered or certified mail, such notices or communications shall be
effective and deemed given when mailed; otherwise they shall be effective and
deemed given upon hand delivery to said address.


14.  Attorney Fees.
 
If this Promissory Note is not paid when due (whether by acceleration or
otherwise) or if an action or suit is brought to interpret or enforce this
Promissory Note, the substantially prevailing party shall be entitled to a
reasonable sum as attorney fees (including attorney fees on appeal), and all
costs and expenses in connection with such action including costs incurred on
appeal.
 
15.  Validity.
 
If any provision of this Promissory Note is in conflict with any statute or rule
of law in the State of Oregon, or is otherwise unenforceable for any reason
whatsoever, then such provision shall be deemed null and void to the extent of
such conflict or unenforceability, but shall be deemed separate from and shall
not invalidate any other provision of this Promissory Note.



--------------------------------------------------------------------------------


 
16.  Holder's Acceptance. 
 
Holder has executed this Promissory Note to evidence its acceptance of the
subordination provisions hereof.


InspX LLC




By  /s/ F. Allan Anderson 
F. Allan Anderson
President








ACKNOWLEDGED AND ACCEPTED:


KEY TECHNOLOGY, INC.




By /s/ Ronald W. Burgess 
Ronald W. Burgess
Chief Financial Officer
 




--------------------------------------------------------------------------------




EXHIBIT B TO UNIT REDEMPTION AGREEMENT




SUBORDINATION AGREEMENT


This Subordination Agreement is entered into this 20th day of December, 2006 by
and between F. Allan Anderson ("Subordinated Noteholder"), Key Technology, Inc.
("Key") and InspX LLC ("InspX") with respect to all indebtedness owed to
Subordinated Noteholder by InspX (the "Subordinated Debt").


InspX has executed a Promissory Note in favor of Key in the principal amount of
$750,000 (referred to herein as the "Senior Debt") in connection with the
redemption of Key's entire equity interest in InspX. It is a requirement of the
redemption that the Subordinated Debt be made expressly subordinate to Key's
Senior Debt.


InspX and Subordinated Noteholder hereby acknowledge and agree that the
Subordinated Debt is subordinate to the Senior Debt, and InspX covenants that so
long as any amount remains payable on the Senior Debt it will make no payments
on the Subordinated Debt. Notwithstand-ing the foregoing, so long as no default
in payment shall exist with respect to the Senior Debt it shall be permissible
for InspX to pay the interest on the Subordinated Note as specified in such Note
as originally issued. Any payments received by the Subordinated Noteholder in
violation of the foregoing will be held in trust for Key's benefit until the
entirety of the Senior Debt is paid in full, and will be promptly delivered to
Key for credit against the Senior Debt upon demand. A violation of this covenant
by InspX shall constitute an event of default under the note reflecting the
Senior Debt.


EXECUTED this 20th day of December, 2006.




INSPX LLC      SUBORDINATED NOTEHOLDER




By /s/ F. Allan Anderson    /s/ F. Allan Anderson
F. Allan Anderson     F. Allan Anderson
President




KEY TECHNOLOGY, INC.




By /s/ Ronald W. Burgess 
Ronald W. Burgess
Chief Financial Officer

--------------------------------------------------------------------------------









